DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 17 (and dependents thereof) are objected to because of the following informalities:  Claims 1 and 17 do not have primary antecedent basis for the positive recitation of “the fold” in lines 18, 21 (claim 1) and lines 17, 20 (claim 17).  The Examiner suggests the following amendment to overcome this objection.
Claim 1, paragraph (b): “…a pair of opposing slits, each of the slits extending from a side edge of the panel toward the axis, wherein the slits form a location where the panel is folded over itself forming a fold when placed on the mattress;”
Claim 17, paragraph (c): “…a pair of opposing slits, each of the slits extending from a side edge of the panel toward the axis, wherein the slits form a location where the panel is folded over itself forming a fold when placed on the mattress; and…”
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, filed 11/3/2021, with respect to the Double Patenting, 35 U.S.C 112, and 35 U.S.C 103 rejections have been fully considered and are persuasive.  These rejections have been withdrawn.  However, please note a new claim objection to claims 1 and 17 as outlined above.

Terminal Disclaimer
The terminal disclaimer filed on 11/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,398,240 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See Claim Objections heading as noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/10/2022